Citation Nr: 9921326	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  90-00 066	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a back 
disorder.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for residuals of internal 
injuries resulting from an April 1968 motor vehicle accident.

4.  Entitlement to an increased rating for a laceration to the 
left front region and left buccal region, currently rated as 10 
percent disabling.

5.  Entitlement to an increased rating for weakness of the 
muscles of facial expression, left, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased (compensable) rating for 
cystitis.



7.  Entitlement to service connection for dental trauma.

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 1, 1988 rating decision of the San Diego, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the following issues: entitlement to 
service connection for a back disorder on a new and material 
basis; entitlement to service connection for a left shoulder 
disorder on a new and material basis; entitlement to service 
connection for varicose veins; entitlement to service connection 
for residuals of internal injuries resulting from an April 1968 
motor vehicle accident; entitlement to an increased rating for a 
laceration to the left front region and left buccal region; 
entitlement to an increased rating for weakness of the muscles of 
facial expression, left; and entitlement to an increased 
(compensable) rating for cystitis.  The notice of disagreement 
was received in January 1989.  The statement of the case was sent 
to the veteran in June 1989.  The substantive appeal was received 
in July 1989.  In October 1990, this case was remanded by the 
Board to the RO.

In a July 1993 decision, the RO denied entitlement to service 
connection for residuals of an injury to the nose and entitlement 
to a total disability rating for compensation based on individual 
unemployability.  A notice of disagreement was received in August 
1993.  The case was thereafter remanded by the Board to the RO in 
October 1993 and in April 1994.  The statement of the case was 
sent to the veteran in August 1994.  In an August 1994 rating 
decision, the RO denied entitlement to service connection for 
dental trauma and nonservice-connected pension benefits.  In 
August 1994, a substantive appeal was received as to the issues 
of entitlement to service connection for residuals of an injury 
to the nose and entitlement to a total disability rating for 
compensation based on individual unemployability.  In addition, 
this correspondence was accepted as a notice of disagreement as 
to the issues of entitlement to service connection for dental 
trauma and nonservice-connected pension benefits.  A statement of 
the case as to the issue of entitlement to service connection for 
dental trauma was sent to the veteran in May 1995 and a 
substantive appeal was received in May 1995.

In June 1996, the Board remanded this case to the Reno, Nevada RO 
where the case had been transferred.  In December 1997, a 
statement of the case as to the issue of entitlement to 
nonservice-connected pension benefits was sent to the veteran.  
In July 1998, the Board remanded this case to the RO so that the 
veteran's representation could be clarified.  The veteran's 
former representative, Arizona Veterans Service Commission, 
revoked representation.  In October 1998, the veteran testified 
at a personal hearing before a hearing officer at the RO.  

In January 1999, service connection for arthritis of the left 
shoulder due to trauma was granted; thus resolving the issue of 
entitlement to service connection for a left shoulder disorder on 
a new and material basis.  The other issues, as listed on the 
front page of this remand decision, were confirmed and continued.  
In March 1999, the veteran was notified of this decision and of 
his procedural and appellate rights.  




REMAND

The veteran's case has 17 claims files.  In volumes 16 and 17, 
the veteran inquired about being afforded another hearing, 
subsequent to the one held in October 1998.  In June 1999, the 
Board sent the veteran a letter in order to determine if he 
wanted a hearing before a member of the Board.  In response, the 
veteran indicated that he wanted to testify at a hearing before a 
member of the Board in Las Vegas, Nevada.  The Board notes that 
although the RO in Reno, Nevada, most recently handled the 
veteran's appeal, apparently personal hearings are also held in 
Las Vegas, Nevada.  As such, the Board finds that this case must 
be returned to the RO so that the veteran may be scheduled for a 
personal hearing before a member of the Board in Las Vegas, 
Nevada, if possible, and if hearings are no longer held in Las 
Vegas, Nevada, then at the RO.

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board in Las Vegas, Nevada, if possible, 
and if hearings are no longer held in Las 
Vegas, Nevada, then at the RO.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










